DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
The applicant argues that Weinhofer fails to teach “a plurality of different optimizations … of each respective … partial motion profile”, and “wherein said plurality of separate and linearly independent partial motion profiles are at least one of (i) based on independent alignments or directions and (ii) describe motions of at least one actuator for different orthogonal spatial directions”.
The examiner respectfully submits that Weinhofer expressly teaches analogous optimization variables to those of the instant application in [0075], such as “support for dynamic path transitions, smooth path transitions, independent specification of acceleration and deceleration, and relatively easy implementation.” Weinhofer further explicitly teaches an exemplary optimization in at least [0134] – [0140], wherein “the multi-dimensional coordinated linear move can be separated into multiple individual one-dimensional moves (m.sub.1 . . . m.sub.n). Therefore, the coordinates of the velocity [overscore (v)].sub.s and acceleration [overscore (a)].sub.s represent the start velocity and start acceleration for the individual moves.” One-dimensional moves are inherently separate and independent. Weinhofer further teaches optimizing velocity and acceleration by specifying the optimizations as a function of time for separate portions of a bzier segment ([0334] - [0338]). The optimization of one-dimensional moves to optimize velocity and acceleration for smooth transitions implicitly minimizes jerk. Weinhofer also teaches performing optimization of first and second derivatives, which reads on performing a “plurality of different optimizations”. Weinhofer expressly .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinhofer (US 2005/0071021).

Regarding claim 1, Weinhofer teaches (¶ [0007] – [0009]):
A method for optimizing a motion profile based on a plurality of separate and linearly independent partial motion profiles for motion of at least one actuator via at least two drives of a technical system, the method comprising (FIG. 2; [0004]; first and second axis; [0008]): 
dividing, by a control device, an original motion profile (FIG. 3; A to B) of the technical system into the plurality of separate and linearly independent partial motion profiles (82, 84, 86 are independent motion vectors); 
performing a plurality of different optimizations ([0070] - [0076]; FIG. 7 illustrates separating the move into x-axis and y-axis associated with different axis motors, and allows for independent specification of acceleration and deceleration, or any number of other optimization methods per axis, including teachings for optimizing for different coordinate systems [0077] – [0082]; [0134] – [0140]), by the control device, of each respective plurality of ([0060] – [0063]); 
combining the optimized separate and linearly independent partial motion profiles via at least one optimization method comprising vector addition of speeds of the separate and linearly independent partial motion profiles to form an optimized motion profile comprising the combined optimized separate and linearly independent partial motion profiles ([0134] – [0140]); and
operating, via at least the control device, the at least two drives of the technical system based on the optimized motion profile comprising the combined optimized separate and linearly independent partial motion profiles ([0007]);
wherein said plurality of separate and linearly independent partial motion profiles are at least one of (i) based on independent alignments or directions and (ii) describe motions of at least one actuator for different orthogonal spatial directions ([0073] x-y coordinate system – x and y are orthogonal directions by definition).
Regarding claim 2, Weinhofer teaches (¶ [0008]):
The method as claimed in claim 1, wherein the optimization method takes into account physical boundary conditions.
Regarding claim 3, Weinhofer teaches (¶ [0007] – [0009]; the optimized motion profile occurs when the device is operated):
The method as claimed in claim 1, wherein the optimized partial motion profiles are assembled to form the optimized motion profile.
Regarding claim 4, Weinhofer teaches (¶ [0007] – [0009]; the optimized motion profile occurs when the device is operated):

Regarding claim 5, Weinhofer teaches (FIG. 1B, 26):
The method as claimed in claim 1, wherein at least one of (i) the separate and linearly independent partial motion profiles and (ii) the optimized separate and linearly independent partial motion profiles each describe motion variables of a drive as a function of time.
Regarding claim 6, Weinhofer teaches ([0004], FIG. 26):
The method as claimed in claim 1, wherein at least one of (i) the separate and linearly independent partial motion profiles and (ii) the optimized separate and linearly independent partial motion profiles describe motion variables of an actuator in a direction of motion as a function of time.
Regarding claim 7, Weinhofer teaches (¶ [0053]):
The method as claimed in claim 1, wherein the optimization method is utilized to optimize the plurality of separate and linearly independent partial motion profiles for different time ranges comprising actual time ranges.
Regarding claim 8, Weinhofer teaches (¶ [0058]):
The method as claimed in claim 1, wherein at least one of (i) the original motion profile, (ii) the plurality of separate and linearly independent partial motion profiles, (iii) the optimized separate and linearly independent partial motion profiles and (iv) the optimized motion profile are each determined as at least one of (i) position functions, (ii) speed functions, (iii) acceleration functions and (iv) jerk functions of time of a position of an actuator or an alignment of the actuator.
Regarding claim 9, Weinhofer teaches (FIG. 27 – 31):
The method as claimed in claim 7, wherein the time ranges partially overlap.
Regarding claim 10, Weinhofer teaches (FIG. 27 – 31):
The method as claimed in claim 8, wherein the time ranges partially overlap.
Regarding claim 11, Weinhofer teaches (FIG. 5; axis 1 – axis n):
The method as claimed in claim 1, wherein a first partial motion profile and a first optimized partial motion profile describe a motion of an actuator in a first direction; 
wherein a second partial motion profile and a second optimized partial motion profile describe the motion of the actuator in a second direction; and 
wherein a third partial motion profile and a third partial motion profile describe the motion of the actuator in a third direction or an alignment of the actuator.
Regarding claim 12, Weinhofer teaches (¶ [0075]):
The method as claimed in claim 1, wherein the optimization method optimizes the plurality of separate and linearly independent partial motion profiles with respect to at least one of (i) time optimization, (ii) energy optimization, (ii) jerk minimization and (iii) to reduce vibrations in the technical system.
Regarding claim 13, Weinhofer teaches (¶ [0007] – [0009]):
The method as claimed in claim 2, wherein the physical boundary conditions are time dependent.
Regarding claim 14, Weinhofer teaches (¶ [0060]):
The method as claimed in claim 1, wherein at least one of (i) the optimized motion profile and (ii) the optimized separate and linearly independent partial motion profiles are utilized to perform handling operations or pick-and-place operations.
Regarding claim 15, Weinhofer teaches ([0060]):
The method as claimed in claim 1 wherein the technical system comprises one of (i) a robot, (ii) a parallel kinematics machine and (iii) a handling device.

Regarding claims 16 and 17, Weinhofer teaches the limitations as rejected above with respect to claim 1, pick and place machines disclosed in (¶ [0060]):

Regarding claim 18, Weinhofer teaches (¶ [0060]):
The technical system of claim 17, wherein the technical system comprises one of (i) a robot, (ii) a parallel kinematics machine and (iii) a manipulating device.
Regarding claim 19, Weinhofer teaches (¶ [0007] – [0009]):
The method of claim 1, wherein the control device comprises a programmable logic controller.
Regarding claim 20, Weinhofer teaches (¶ [0007] – [0009]):
The control device of claim 16, wherein the control device comprises a programmable logic controller.
Regarding claim 21, Weinhofer teaches (¶ [0007] – [0009]):
The technical system of claim 17, wherein the control device comprises a programmable logic controller.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,700,307 – FIG. 5 and associated text teaches optimizing motion for individual directions, then combining for a final motion trajectory, and includes optimizing for energy and cost.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624